Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered. Claims 1-21 remain pending in the application.

Response to Amendment
Claims 1-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed February 22, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 14-15, filed April 21, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 (Collins in view of Reicher) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration of the amended claim language, new grounds of rejection are made in view of Chacon and Van Epps, as shown below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 20, the limitation “generate a recommendation for a medical intervention based on the detected change” is indefinite. It is unclear which “detected change” the recommendation is based on, the “comparison of the baseline ultrasound image with the follow-up ultrasound image” or the “comparison of…the baseline optical or 3D scan image with the follow-up optical or 3D scan image”, or if the comparisons of the ultrasound images and the comparisons of optical/3D scan images are somehow compared to each other. For the purpose of advancing prosecution, the examiner assumes “the detected change” is based on one of comparisons of a baseline image and a follow-up image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4, 7-10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon et al. (US 20200111213 A1, published April 9, 2020 with a priority date of October 3, 2018) in view of Van Epps et al. (US 20140094662 A1, published April 3, 2014), hereinafter referred to as Chacon and Van Epps, respectively. 
Regarding claim 1, Chacon teaches a method performed by a computing device (Fig. 19, system), the method comprising: 
obtaining, by the computing device, a baseline ultrasound image of a patient's breast area, wherein the baseline ultrasound image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtaining, by the computing device, a follow-up ultrasound image of the patient's breast area, wherein the follow-up ultrasound image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
using, by the computing device, one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detecting, by the computing device, a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”). 
Chacon does not explicitly teach generating a recommendation for a medical intervention based on the detected change.
Whereas, Van Epps, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see para. 0003 – “…there is a need for methods for accurately assessing an occurrence and/or extent of capsular formation and/or an occurrence and/or extent of capsular contraction after implant of a device. Such assessment can provide clinically relevant information including… the presence or absence of capsular formation and/or capsular contraction, the degree and progress of capsular formation and/or capsular contraction, the necessity of surgical removal or release of the capsule, or the necessity of surgical removal and/or possible replacement of the device itself.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chacon, by including to the method generating a recommendation for a medical intervention based on the detected change, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to assess the occurrence and/or extent of capsular contraction in and around a breast implant in an individual, as taught in Van Epps (see para. 0006). 
	Furthermore, regarding claim 2, Chacon teaches 
obtaining a baseline image of a patient's breast area, wherein the baseline image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtaining a follow-up image of the patient's breast area, wherein the follow-up image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
using one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detecting a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”), and 
Van Epps further teaches optical imaging (see para. 0045 – “…this photographic assessment comprises one or more pictures of the surface area of the individual with the implant in the vicinity of the implanted device.”).
Furthermore, regarding claim 3, Chacon further teaches three-dimensional (3D) scan imaging (see para. 0079 – “The three-dimensional virtual image may identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional.”), and 
	obtaining a baseline image of a patient's breast area, wherein the baseline image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtaining a follow-up image of the patient's breast area, wherein the follow-up image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
using one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detecting a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”).
	Furthermore, regarding claim 4, Chacon further teaches 
obtaining a baseline image of a patient's breast area, wherein the baseline image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtaining a follow-up image of the patient's breast area, wherein the follow-up image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
using one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detecting a change in a morphology, integrity or temperature variation of the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”), and 
Van Epps further teaches thermal camera imaging (see para. 0044 – “A qualitative assessment by photography may include, without limitation, still photography, video recordings, thermal imaging. An evaluator analysis the obtained pictures by assessing for an occurrence and/or extent capsular formation and/or an occurrence and/or extent capsular contracture.”). 
Furthermore, regarding claim 7, Chacon further teaches wherein using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”), and 
Van Epps further teaches determining a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see para. 0093 – “At each follow-up visit, the Investigator also assesses capsular contracture severity using the Baker Grade classification. The Investigator evaluates his/her overall satisfaction with the device [implant] as well as satisfaction with regards to use and clinical performance and evaluates overall satisfaction with the device compared to prior experience using 5-point scales.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning model, as disclosed in Chacon, to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to automatically classify the morphology or integrity of the implant in the patient’s breast area. 
Furthermore, regarding claim 8, Chacon further teaches using the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection associated with the implant in an ultrasound image of the patient's breast area (see Abstract — “..generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 8, col. 1, para. 0075 — “...the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants.”).
Furthermore, regarding claim 9, Chacon further teaches using a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection associated with the implant to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see Abstract — “..generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 8, col. 2, para. 0079 — “The systems herein may be configured to output a three-dimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images.”). 
Furthermore, regarding claim 10, Chacon further teaches using the one or more machine learning models to determine whether the implant in the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, a capsular contracture, or a fluid collection (see Abstract — “..generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 — “The methods herein include use of artificial neural networks, which may learn to recognize various features in ultrasound images that are indicative of ruptured medical implants.”).
Furthermore, regarding claim 12, Chacon further teaches wherein at least one of the baseline ultrasound image and follow-up ultrasound image includes a B-mode ultrasound image (see para. 0042 – “The processor measures the echo intensities and speed of the sound waves, and converts these measurements to electronic images. The grayscale of the image provides an indication of anatomy, wherein brighter areas correspond to features with greater density.”), a Power Doppler ultrasound image, a Continuous Wave Doppler ultrasound image, a Pulsed Wave Doppler ultrasound image, a Probability Mode ultrasound image, or a motion mode ultrasound image. 

Regarding claim 13, Chacon teaches a system comprising: 
an ultrasound probe; and 
a controller unit (see para. 0042 – “An ultrasound machine [system] typically includes a transducer [ultrasound probe] and a processor [controller unit], such as a central processing unit of a computer, connected to a display, such as a monitor.”) configured to: 
obtain a baseline ultrasound image of a patient's breast area using the ultrasound probe, wherein the baseline ultrasound image was obtained during a first patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtain a follow-up ultrasound image of the patient's breast area using the ultrasound probe, wherein the follow-up ultrasound image was obtained during a later patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
use one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detect a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”). 
Chacon does not explicitly teach generating a recommendation for a medical intervention based on the detected change.
Whereas, Van Epps, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see para. 0003 – “…there is a need for methods for accurately assessing an occurrence and/or extent of capsular formation and/or an occurrence and/or extent of capsular contraction after implant of a device. Such assessment can provide clinically relevant information including… the presence or absence of capsular formation and/or capsular contraction, the degree and progress of capsular formation and/or capsular contraction, the necessity of surgical removal or release of the capsule, or the necessity of surgical removal and/or possible replacement of the device itself.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller unit, as disclosed in Chacon, by having the controller unit generate a recommendation for a medical intervention based on the detected change, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to assess the occurrence and/or extent of capsular contraction in and around a breast implant in an individual, as taught in Van Epps (see para. 0006). 
Furthermore, regarding claim 17, Chacon further teaches using the one or more machine learning models to compare the baseline ultrasound image with the follow-up ultrasound image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”), and 
Van Epps further teaches determining a quantitative clinical grading value for the morphology or integrity of the patient's breast area (see para. 0093 – “At each follow-up visit, the Investigator also assesses capsular contracture severity using the Baker Grade classification. The Investigator evaluates his/her overall satisfaction with the device [implant] as well as satisfaction with regards to use and clinical performance and evaluates overall satisfaction with the device compared to prior experience using 5-point scales.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning model, as disclosed in Chacon, to determine a quantitative clinical grading value for the morphology or integrity of the patient's breast area, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to automatically classify the morphology or integrity of the implant in the patient’s breast area. 
Furthermore, regarding claim 18, Chacon further teaches wherein the controller unit is further configured to: 
use the one or more machine learning models to perform a segmentation of an implant capsule, a rupture area, or a fluid collection in an ultrasound image of the patient's breast area (see Abstract — “..generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 1, col. 2, para. 0008 — “The methods herein include use of artificial neural networks, which may learn to recognize various features in ultrasound images that are indicative of ruptured medical implants.”); and 
use a plurality of ultrasound images that include the segmentation of the implant capsule, the rupture area, or the fluid collection associated with the implant to generate a three-dimensional (3D) shape of the implant capsule, the rupture area, or the fluid collection (see pg. 8, col. 2, para. 0079 — “The systems herein may be configured to output a three-dimensional reconstruction of a patient's anatomy that includes an implant, e.g., based on ultrasound images.”). 
Furthermore, regarding claim 19, Chacon further teaches wherein the controller unit is further configured to: use the one or more machine learning models to determine whether the implant in the patient's breast area is associated with at least one of: an extracapsular rupture, an intracapsular rupture, capsular contracture, or a fluid collection (see Abstract — “..generating a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data... The implant may be a breast implant, for example, wherein the method is useful for analyzing the presence or probability of extracapsular ruptures, contractures, and combinations thereof.”; see pg. 8, col. 1, para. 0075 — “...the system may utilize the above-described artificial neural networks and mathematical models in a program that assist with the visualization and analysis of medical implants.”).

	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of Van Epps, as applied to claim 1 and 13 above, respectively, and in further view of Krishnan et al. (US 20100121178 A1, published May 13, 2010), hereinafter referred to as Krishnan.
	Regarding claim 5, Chacon in view of Van Epps teaches all of the elements disclosed in claim 1 above, and 
	Chacon teaches:
	obtaining a baseline image of a patient's breast area, wherein the baseline image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtaining a follow-up image of the patient's breast area, wherein the follow-up image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
using one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
detecting a change in a morphology, integrity, or stiffness of the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”).
	Chacon in view of Van Epps does not explicitly teach elastography imaging.
	Whereas, Krishnan, in an analogous field of endeavor, teaches elastography imaging (Fig. 3, elastography 32- 2; see pg. 7, col. 1, para. 0053 — “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound imaging methods including, for example, B-mode, contrast imaging, and/or strain [elastography] imaging, etc.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ultrasound imaging, as disclosed in Chacon in view of Van Epps, by having the imaging be elastography imaging, as disclosed in elastography imaging, as disclosed in Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to analyze patient data and make proper diagnostic assessments and decisions for assisting physician workflow, as taught in Krishnan (see Abstract).

Regarding claim 16, Chacon in view of Van Epps teaches all of the elements disclosed in claim 13 above, and 
Chacon teaches wherein the controller unit is further configured to: 
obtain a baseline image of the patient's breast area using the ultrasound probe (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtain a follow-up image of the patient's breast area using the ultrasound probe (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
use the one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the implant, or the tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”).
Chacon in view of Van Epps does not explicitly teach elastography imaging.
Whereas, Krishnan, in an analogous field of endeavor, teaches elastography imaging (Fig. 3, elastography 32- 2; see pg. 7, col. 1, para. 0053 — “The CAD system (30) of FIG.3 illustrates one or more exemplary frameworks for the CAD system (10) of FIG. 1 to support one or more ultrasound imaging methods including, for example, B-mode, contrast imaging, and/or strain [elastography] imaging, etc.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ultrasound imaging, as disclosed in Chacon in view of Van Epps, by having the imaging be elastography imaging, as disclosed in elastography imaging, as disclosed in Krishnan. One of ordinary skill in the art would have been motivated to make this modification in order to analyze patient data and make proper diagnostic assessments and decisions for assisting physician workflow, as taught in Krishnan (see Abstract).

	Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of Van Epps, as applied to claim 3 and 13 above, respectively, and in further view of Kutra et al. (US 10692208 B2, published June 23, 2020 with a priority date of December 1, 2016), hereinafter referred to as Kutra.
Regarding claim 6, Chacon in view of Van Epps teaches all of the elements disclosed in claim 3 above.
Chacon in view of Van Epps does not explicitly teach obtaining a three-dimensional (3D) scan image of the patient's breast area using one or more depth cameras; generating a 3D geometrical feature plot using the obtained 3D scan image; and using the generated 3D geometrical feature plot as an input into the one or more machine learning models.
Whereas, Kutra, in the same field of endeavor, teaches:
obtaining a three-dimensional (3D) scan image of the patient's breast area using one or more depth cameras (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”); 
generating a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and
using the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 — “...the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 — “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chacon in view of Van Epps, by including to the method using the generated 3D geometrical feature plot as an input into the one or more machine learning models, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to apply the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 18-19). 

Regarding claim 14, Chacon in view of Van Epps teaches all of the elements disclosed in claim 13 above, and 
Chacon further teaches three-dimensional (3D) scan imaging (see para. 0079 – “The three-dimensional virtual image may identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional.”), and  
wherein the controller unit is further configured to: 
obtain a baseline image of the patient's breast area (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtain a follow-up image of the patient's breast area (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
use the one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”); and 
wherein the controller unit is further configured to detect the change in the morphology or integrity of the implant, or the tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline image with the follow-up image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”).
Chacon in view of Van Epps teaches 3D scan imaging, but does not explicitly teach optical or 3D scan imaging using a depth camera. 
Whereas, Kutra, in the same field of endeavor, teaches optical or 3D scan imaging using a depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3D scan imaging, as disclosed in Chacon in view of Van Epps, by optical or 3D scan imaging using a depth camera, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the surface image of the patient’s breast, as taught in Kutra (see col. 7, lines 4-15). 
Furthermore, regarding claim 15, Kutra further teaches wherein the controller unit is further configured to: 
obtain a 3D scan image of the patient's breast area using the depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”); 
generate a 3D geometrical feature plot using the obtained 3D scan image (see col. 10, lines 21-28 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera, we propose to estimate the shape of the chest wall and therefore the tissue between surface and chest wall by using, in the first step, a geometric model that is fitted to the image data of the surface of torso (with image information on the actual breast tissue excluded from this fitting).”); and 
use the generated 3D geometrical feature plot as an input into the one or more machine learning models (see col. 7, lines 51-56 — “...the breast portions are automatically detected in a 3D reconstructed mesh without using artificial markers. Model based approaches could be used to identify the parts of the skin that belong to the breast. Such models could be trained on 3D scans of a population.”; see col. 8, lines 34-36 — “These measurements together with the metadata of those ground truth data are then fed into a machine learning algorithm such as a Random Forest...neural network or others to learn the functional relationship (a “trained model” that is) between metadata and the tissue thicknesses.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller unit, as disclosed in Chacon in view of Van Epps, by having the controller unit use the generated 3D geometrical feature plot as an input into the one or more machine learning models, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to apply the learned knowledge to the particulars of a specific patient, as taught in Kutra (see col. 3, lines 18-19).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of Van Epps, as applied to claim 1 above, and in further view of Sendai et al. (US 20110144482 A1, published June 16, 2011) and Ebisawa (US 20160135688 A1, published May 19, 2016), hereinafter referred to as Sendai and Ebisawa, respectively.
Regarding claim 11, Chacon in view of Van Epps teaches all of the elements disclosed in claim 1 above.
Chacon in view of Van Epps teaches obtaining the baseline ultrasound image of the patient's breast area and obtaining the follow-up ultrasound image of the patient's breast area, but does not explicitly teach dividing the breast area into a plurality of sectors; scanning particular ones of the plurality of sectors using an ultrasound probe; indicating, on a user interface, which ones of the plurality of sectors has been scanned; receiving, via the user interface, a selection of a scanned sector of the plurality of sectors; and displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector.
Whereas, Sendai, in an analogous field of endeavor, teaches 
dividing the breast area into a plurality of sectors (see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
indicating, on a user interface, which ones of the plurality of sectors has been scanned (see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”); 
receiving, via the user interface, a selection of a scanned sector of the plurality of sectors (Fig. 5-7; see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.” So the selected regions of interest are displayed); and 
displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector (Fig. 5-7; see pg. 4, col. 2, para. 0065 — “...a region of interest which contains the abnormal shadow candidate is selected from the regions of interest R1 to R16 based on the position of the abnormal shadow candidate.”; see pg. 5, col. 1, para. 0066 — “As shown in FIG.7, the interpretation screen 30 contains an image 31 of the breast area RO and an image 32 of one of the regions of interest. It should be noted that the image 32 of the region of interest is enlarged and displayed in a separate window on the interpretation screen 30.” So the user displays one of the selected regions of interest as a separate image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chacon in view of Van Epps, by including to the method displaying, in the user interface, one or more ultrasound images associated with the selected scanned sector, as disclosed in Sendai. One of ordinary skill in the art would have been motivated to make this modification in order to sequentially display images of the regions of interest containing the abnormal shadow candidates in descending order of the of the degree of malignancy, as taught in Sendai (see Abstract).
Chacon in view of Van Epps and Sendai does not explicitly teach scanning particular ones of the plurality of sectors using an ultrasound probe. 
Whereas, Ebisawa, in the same field of endeavor, teaches scanning particular ones of the plurality of sectors using an ultrasound probe (see pg. 6, col. 2, para. 0088 — “...in the present embodiment, although the scanning region was divided into two sub-scanning regions A and B using two probes A and B, the number of divided regions and a method of setting the regions are not limited thereto. For example, FIGS. 7C and 7D illustrate an example in which four different sub-scanning regions A, B, C, and D are set using four probes A, B, C, and D.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chacon in view of Van Epps and Sendai, by including to the method scanning particular ones of the plurality of sectors using an ultrasound probe, as disclosed in Ebisawa. One of ordinary skill in the art would have been motivated to make this modification in order to set the inclination angle of the probe in such a way to reduce the influence of refraction and reflection on the holding member surface based on Snell’s law, as taught in Ebisawa (see pg. 6, col. 2, para. 0090).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of Kutra and Van Epps. 
Regarding claim 20, Chacon teaches a device comprising: 
logic (see para. 0069 – “The systems [device] herein may include a processing circuit that also includes memory. The processor can be implemented as…one or more field programmable gate arrays (FPGAs) [logic]…”) configured to: 
obtaining ultrasound images using an ultrasound probe (see para. 0042 – “An ultrasound machine [system] typically includes a transducer [ultrasound probe]…”);
obtain a baseline image of a patient's breast area, wherein the ultrasound image was obtained during an initial patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
obtain a follow-up image of the patient's breast area, wherein the follow-up image was obtained during a follow-up patient visit (see para. 0049 – “…the system may assess the integrity of an implant shell, detect the positioning of an implant [follow-up image] and whether or not it has moved, e.g., rotated or flipped, from a reference position (e.g., the initial or normal position following implantation) [baseline image], and/or detect periprosthetic breast capsules.”); 
use one or more machine learning models to compare the baseline image with the follow-up image (Fig. 19, where the AI system [machine learning model] detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”);
detect a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on the comparison of the baseline image with the follow-up ultrasound image (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular [change in morphology/integrity of implant] based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant [follow-up image] based on the one or more characteristics by comparison of the one or more characteristics with a database [baseline image] of image data…”).
Chacon teaches 3D scan imaging (see para. 0079 – “The three-dimensional virtual image may identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional.”), but does not explicitly teach obtaining optical or three-dimensional (3D) scan images using a depth camera. 
Whereas, Kutra, in the same field of endeavor, teaches optical or 3D scan imaging using a depth camera (see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 3D scan imaging, as disclosed in Chacon, by optical or 3D scan imaging using a depth camera, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the surface image of the patient’s breast, as taught in Kutra (see col. 7, lines 4-15). 
Chacon in view of Kutra does not explicitly teach generating a recommendation for a medical intervention based on the detected change.
Whereas, Van Epps, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see para. 0003 – “…there is a need for methods for accurately assessing an occurrence and/or extent of capsular formation and/or an occurrence and/or extent of capsular contraction after implant of a device. Such assessment can provide clinically relevant information including… the presence or absence of capsular formation and/or capsular contraction, the degree and progress of capsular formation and/or capsular contraction, the necessity of surgical removal or release of the capsule, or the necessity of surgical removal and/or possible replacement of the device itself.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the logic, as disclosed in Chacon in view of Kutra, by having the logic generate a recommendation for a medical intervention based on the detected change, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to assess the occurrence and/or extent of capsular contraction in and around a breast implant in an individual, as taught in Van Epps (see para. 0006). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chacon in view of Collins et al. (US 8014576 B2, published September 6, 2011), hereinafter referred to as Collins, Kutra, and Van Epps. 
Regarding claim 21, Chacon teaches a method performed by a computing device (Fig. 19, system), the method comprising: 
obtaining, by the computing device, an ultrasound image of a patient's breast area (see Abstract – “…receiving an ultrasound image of an implant in a body of a subject…”); and 
obtaining, by the computer device, an image other than an ultrasound image of the patient’s breast area (see para. 0079 – “The three-dimensional virtual image [image other than an ultrasound image] may identify areas of the implant that include irregularities, abnormalities, or other areas of concern, e.g., for further analysis by a medical professional.”). 
Chacon also teaches detecting, by the computing device, a change in a morphology or integrity of an implant, or tissues surrounding the implant, in the patient's breast area based on a comparison (Fig. 19, where the AI system detects whether the implant is intact, rupture, or intracapsular/extracapsular based on the results of the processing system; see pg. 2, para. 0010 – “…generating, e.g., by the processor, a predicted status of the implant based on the one or more characteristics by comparison of the one or more characteristics with a database of image data…”), but does not explicitly teach where the comparison is based on an ultrasound image and an image other than ultrasound image.
Whereas, Collins, in an analogous field of endeavor, teaches using, by the computing device, one or more machine learning models to compare the ultrasound image with the image other than an ultrasound image of the patient’s breast area (Fig. 1 and 2, where ultrasound decision engine 208 is equated to a machine learning model, CT decision engine is equated to another machine learning model, and consolidation decision engine 114 is a different machine learning model used to compare the output of the ultrasound decision engine and the CT decision engine). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified comparing ultrasound images, as disclosed in Chacon, by having the computing device compare an ultrasound image and an image other than an ultrasound image, as disclosed in Collins. One of ordinary skill in the art would have been motivated to make this modification in order to generate a composite image and display a consolidated result from multiple modalities, as taught in Collins (see col. 10, lines 44-59). 
Chacon in view of Collins does not explicitly teach where the image other than ultrasound image of the patient’s breast area is at least one of optical image, 3D scan image using a depth camera, or thermal image. 
Whereas, Kutra, in the same field of endeavor, teaches obtaining a 3D scan image of the patient's breast area using a depth camera (Fig. 1, breast area B; see col. 10, lines 21-23 — “Using three-dimensional surface data that can be acquired cost-effectively, e.g. with a depth sense camera...”; see col. 8, lines 13- 16, 23-25 —“...the thickness estimation step is based on a previous learning step where a dependency relationship between historical metadata and characteristics of the inner layer thickness was learned from ground truth data....The metadata are referred to herein as “historical” because it relates to image data previously collected from a population.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image other than an ultrasound image, as disclosed in Chacon in view of Collins, by having the image be a 3D scan image obtained using a depth camera, as disclosed in Kutra. One of ordinary skill in the art would have been motivated to make this modification in order to acquire the surface image of the patient’s breast, as taught in Kutra (see col. 7, lines 4-15).
Chacon in view of Collins and Kutra does not explicitly teach generating, by the computing device, a recommendation for a medical intervention based on the detected change.
Whereas, Van Epps, in the same field of endeavor, teaches generating a recommendation for a medical intervention based on the detected change (see para. 0003 – “…there is a need for methods for accurately assessing an occurrence and/or extent of capsular formation and/or an occurrence and/or extent of capsular contraction after implant of a device. Such assessment can provide clinically relevant information including… the presence or absence of capsular formation and/or capsular contraction, the degree and progress of capsular formation and/or capsular contraction, the necessity of surgical removal or release of the capsule, or the necessity of surgical removal and/or possible replacement of the device itself.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chacon in view of Collins and Kutra, by including to the method generating a recommendation for a medical intervention based on the detected change, as disclosed in Van Epps. One of ordinary skill in the art would have been motivated to make this modification in order to assess the occurrence and/or extent of capsular contraction in and around a breast implant in an individual, as taught in Van Epps (see para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liebschner (WO 2006119243 A2, published November 9, 2006) discloses where the measured response may be compared to a predetermined baseline, and the comparison used to indicate the structural integrity of the patient’s breast implant.
Marshall et al. (US 20120256920 A1, published October 11, 2012) discloses where CAD results may be used, together with fused image data, to train a CAD algorithm which may be used to directly process a fused multi-mode image data set for breast cancer diagnosis.
Wu (US 20150150502 A1, published June 4, 2015) discloses a thermal subsystem configured to perform infrared detection on breast to find an abnormal area, an ultrasound imaging subsystem configured to display structural changes of the abnormal area, and an intelligent interpretation expert system configured to perform a rational diagnosis and treatment scheme according to the detection results. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793